 Case 21-01001-rlj Doc 17-1 Filed 08/20/21          Entered 08/20/21 16:57:51        Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

 IN RE:                                        §
                                               §
 Lauren Engineers & Constructors, Inc.         §        Case No. 21-10051 rlj7
                                               §
                                               §        Chapter 7
                                               §
      Debtor.
                                               §
 Markel Insurance Company,                     §
                                               §
      Plaintiff,                               §
                                               §
 v.                                                     Adv. No. 21-01001-rlj
                                               §
 Origin Bancorp, Inc.,                         §
                                               §
      Defendant.                               §

                             STIPULATED SCHEDULING ORDER

         Having considered the parties’ Joint Status Report and Motion for Entry of a Stipulated

Scheduling Order, the Court enters this schedule stipulated to by the parties and directs compliance

with the following deadlines. Except for deadlines impacting the Court’s calendar, the parties may

extend intermediate deadlines based on agreement without needing to file a motion or stipulated

order with the Court.


CLARKHILL\A9047\422007\263842789.v1-8/20/21
 Case 21-01001-rlj Doc 17-1 Filed 08/20/21          Entered 08/20/21 16:57:51   Page 2 of 3




 Description                                                     Date
 Deadline to exchange initial disclosures                        September 3, 2021
 Expert disclosure deadline for affirmative claims               November 19, 2021
 Rebuttal expert disclosure deadline                             December 31, 2021
 Close of discovery                                              February 11, 2022
 Dispositive motion deadline                                     February 11, 2022
 Exchange of exhibit and witness lists                           February 23, 2022
 Dispositive motions must be heard by this date                  March 2, 2022
 File list of exhibits and witnesses                             March 2, 2022
 File proposed findings of fact and conclusions of law           March 9, 2022
 File trial briefs                                               March 9, 2022
 File joint pretrial order                                       March 9, 2022
 Pretrial conference                                             March 9, 2022
 Docket call                                                     March 23, 2022

                                      # # # End of Order # # #

Submitted by,

/s/ Duane J. Brescia
Duane J. Brescia
Stephen A. Roberts
CLARK HILL, PLC
720 Brazos, Suite 700
Austin, TX 78701
(512) 499-3647 (direct)
dbrescia@clarkhill.com
sroberts@clarkhill.com

Audrey L. Hornisher
CLARK HILL, PLC
901 Main Street, Suite 6000
Dallas, TX 75202
(214) 651-2056 (direct)
ahornisher@clarkhill.com

Christopher R. Ward
Phil W. Pemberton
CLARK HILL, PLC
2600 Dallas Parkway, Suite 600
Frisco, TX 75034
(214) 651-4722 (direct)
cward@clarkhill.com
ppemberton@clarkhill.com

COUNSEL FOR MARKEL INSURANCE COMPANY


CLARKHILL\A9047\422007\263842789.v1-8/20/21
 Case 21-01001-rlj Doc 17-1 Filed 08/20/21    Entered 08/20/21 16:57:51   Page 3 of 3




AND

/s/ Penn C. Huston (with permission)
Penn C. Huston
Jeffrey R. Elkin
MOUERHUSTON PLLC
349 Heights Blvd.
Houston, TX 77007
Telephone (832) 410-4540
Facsimile (832) 209-8158
phuston@mouerhuston.com
jelkin@mouerhuston.com

COUNSEL FOR ORIGIN BANCORP, INC.




CLARKHILL\A9047\422007\263842789.v1-8/20/21
